DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7-22 are allowed.  Claims 1, 3-6, and 23-30 were allowed in previous Office actions.
The following is an examiner’s statement of reasons for allowance: in the examiner’s opinion, it would not be obvious to implement a semiconductor device which comprises a plurality of semiconductor dies stacked on top of each other with the plurality of semiconductor dies including odd numbered semiconductor dies interspersed with even numbered semiconductor dies, a plurality of bond wires connected to a first channel die bond pad on each of the plurality of semiconductor dies, the plurality of bond wires comprising a first set of bond wires extending between the first channel die bond pads on at least some of the even numbered semiconductor dies and skipping at least one odd numbered die, and a second set of bond wires, offset from the first set of bond wires, extending between the first channel die bond pads on at least some of the odd numbered semiconductor dies and skipping at least one even numbered die as suggested by the applicant in claim 7.  The reasons for the allowability of claims 1, 3-6, and 23-30 were discussed in previous Office actions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920.  The examiner can normally be reached on Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817